DETAILED ACTION

Allowable Subject Matter
Claims 1, 3-6, 8, 11, 13-15, and 21-29 are allowed.
The following is an examiner’s statement of reasons for allowance: no prior art of record is considered to teach or suggest the combination of limitations of any of claims 1, 8, or 11. In particular, the shared claim limitations of providing each roller piece with: an inner ring portion on a support shaft side; an outer ring portion on a side in contact with the tire member; and a connecting portion connecting elastically between the inner ring portion and the outer ring portion, wherein the connecting portion comprises: an inside part connected to the inner ring portion; an outside part connected to the outer ring portion; and a main part extending either linearly or spirally from the inside part to the outside part, wherein the inner ring portion, the outer ring portion, and the connecting portion are made of different materials different from each other, and the inside part, the outside part and the main part are formed integrally from a same material.
The closest prior art is considered to be Kasugai et al. (JP 2015-131428, see machine translation) (of record).
Kasugai discloses the claim limitations as discussed in the previous office action of record. However, as discussed by Applicant on page 11 of the 04/01/2021 Remarks, Kasugai teaches that the material forming the outer ring portion may be a resin, while the inner ring portion and the connecting portion may be metal ([0024]-[0025]). In other words, the outer ring portion may have a material that is different from the inner ring portion and the connecting portion, however, the inner ring portion and the connecting portions will be the same material. Thus, Kasugai does not disclose that the inner ring portion, the outer ring portion, and the connecting portion are made of different materials from each other. One of ordinary skill in the art before the effective filing date of the claimed invention would not have found 
Moreover, no other prior art of record is considered to teach or suggest that each roller pieces comprises an inner ring portion on a support shaft side, an outer ring portion on a side in contact with the tire member, and a connecting portion connecting elastically between the inner ring portion and the outer ring portion, wherein the connecting portion comprises: an inside part connected to the inner ring portion; an outside part connected to the outer ring portion; and a main part extending either linearly or spirally from the inside part to the outside part, as Kasugai does. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749